DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-7, 16-20, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in line 6: “the data storage device or devices”. There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 only recites “data storage”. It is not clear as to whether this is the same storage. 
Claim 3 further recites “wherein data storage” in line 2. It is not clear if this is referring to the data storage recited in claim 1, or intending to introduce another data storage.
Claim 5 recites the limitation “the simulator station” in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 recites a “training station”, but a “simulator station” is not earlier introduced. 
Claim 7 recites in line 3: “a computer located connected”. It appears the word “located” should be deleted. Further regarding claim 7, it appears there should be a comma (,) between 
Claim 16 recites in line 10 “providing computerized output a learning object”. This appears to be a typo. 
Claim 17 recites the limitation “the simulation station” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “said virtual world” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a second lesson” in line 4, followed by the recitation of “the first lesson” in the last line of the claim. These limitations render the claim indefinite because claim 19 and its parent claim 14 do not earlier refer to this first lesson. Instead, parent claim 14 only recites “lesson data”. 
Claim 20 recites the limitation “the simulation station” in line 4. There is insufficient antecedent basis for this limitation in the claim. As in claims 1-13, it is not clear if the simulation station and training station are the same or different stations.
Claim 24 recites the limitations “the if-portions” in lines 10-11, and “the then-portions” in line 13.  There is insufficient antecedent basis for these limitations in the claim, since the claim depends from claim 14, which recites rules having a data condition part and an action part. It is noted that claims 21-22 recite if-portions and then-portions, however they appear to be properly introduced and are therefore not indefinite. 

	Dependent claims 4 and 6 inherit the deficiencies of their respective parent claims through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1, 5, 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dargue et al. (US 2010/0100520 A1).
Regarding claims 1, 5, 14 and 17-19 Dargue discloses a system for training a student, said system comprising: 
a training station (110) configured to interact with the student, said training station displaying output to the student via at least one output device and receiving input via at least one input device (Par’s. 61-62); 
a computer system (see Fig’s. 1 and 3) having a rules engine (340) operative thereon and computer accessible data storage operatively associated therewith and storing the electronically accessible data that includes: 
learning object data comprising a plurality of learning objects each configured to provide interaction with the student at the training station (e.g. assessment modules – Par. 92, as well as 
rule data defining a plurality of rules accessed by the rules engine, said rules data including, for each rule, respective if-portion data defining a condition of data and then-portion data defining an action (e.g. event) to be performed at the training station (Par. 54, Fig. 8), and
for at least some of said rules, the respective action comprising output of a respective one of the learning objects so as to interact with the user; and said rules engine causing the computer 
system to perform the action when the condition of data is present in the data in the data storage (e.g. change parameter in simulation in response to received training data or event, the parameter including for example providing a reaction in the form or cues 718 or instructions 720 – Par’s. 76, 102, 105, 113-115) (as per claim 1),
the training station simulates a vehicle, and the rules initiate an action of one of the learning objects that output virtual data that is displayed on a screen in the training station so that the screen displays virtual controls of the vehicle, and input can be entered by the student by touching the screen and interacting with the virtual controls thereby; and wherein the rules also initiate an action of another learning object that causes the training station to display to the student an out-the-window view rendered in real time on a display screen of the simulator station corresponding to a simulated view from a calculated virtual location of the simulated vehicle in a virtual environment identified by the learning object data simulation initiated responsive to an action initiating the learning object (see Par. 62) (as per claim 5), 
a method for providing computerized training to a student, said method comprising: 
providing a training station (110) connected via a network with a computer system with computer-accessible data storage supporting a rules engine (340) thereon; 

learning object data defining a number of learning objects that each, when activated by the rules engine, cause the training station to output visual imagery, audio or other output (Par. 61), and 
rules data defining a plurality of rules on which the rules engine operates so as to administer the computerized training, said rules each having a data condition part and an action part, the data condition part defining a state of data in the data storage that, when present, causes the rules engine to direct the computerized system to take a predetermined action, at least some of said actions comprising 
activating at least some of the learning objects to interact with the student at the training station (Par. 54); 
storing student state data in the data storage, said student state data including data defining an assessment measure of training of the student (Par. 79); 
providing the computerized training to the student at the training station with the rules engine administering the training according to the rules stored in the data storage (see Par. 72 – assessment module uses rule data to create generate events); 
determining repeatedly or continually the assessment measure for the student based on input received from the student at the training station (Par. 113); 
storing the determined assessment measure in the student state data; 
wherein the rules data defines at least one rule that initiates the action thereof when a data condition that the student state data in the data storage defines an assessment measure below a 
at least some of the learning objects include data defining video or audio media to be output to the student via the simulation station, or data defining virtual controls configured to be output on one or more interactive devices in the training station so that the training station may be employed to emulate different vehicles for different lessons (Par’s. 130-132; 61-62) (as per claim 17)
at least one of the learning objects when initiated causes the simulation station to display imagery generated in real-time by an image generator of the computer system using a virtual environment identified by the learning object and showing a view thereof from a position of the student in said virtual world (Par. 61) (as per claim 18), and
the computer system is connected via the network to a learning management computer system storing data corresponding to a plurality of lessons (assessment modules), and said method further comprises downloading a second lesson from the learning management computer system over the network responsive to interactive communication between the training station and the learning management system over the network; said second lesson comprising data defining a plurality of learning objects comprising media to be output to the training station, objective data defining responsive input to be received at the training station responsive to said media output and rules data associated with said learning objects configured so as to present the learning objects, including rules causing the computer system of the training station to repeatedly assess effectiveness of training of the student in said second lesson and to store data indicative of the assessment in the student state data, and to take different actions in regard to presenting the learning objects to the student based on different data conditions of the adjusted assessment data; .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 8, 10, 11, 13, 20, 21, 23, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Hatcherson et al. (US 2010/0217573 A1).
Regarding claims 8, 10, 11, 13, 21, 23, 24 and 26, Dargue further discloses the training station is a simulator having scene data stored therein defining a three-dimensional virtual environment in which the trainee or a virtual simulated vehicle operated by the trainee moves so as to have a location in the virtual environment defined by location data; the simulator publishing data including the location data over the network; a relative geometry computer system 
Dargue does not explicitly disclose the training station and the computer system with the rules engine are connected by a network operating pursuant to communications software that controls the communication on the network such that computers on the network publish data packets each including a respective data field defining a topic name thereof that is transmitted only to other computers on the network that have subscribed to receive said data packets having data fields defining one or more specified topic names; said rules engine computer system being subscribed to receive data published by said training system, and storing data received therefrom in the computer accessible data storage so that rules of the rules engine computer system have if-portions based on the received data (as per claims 8 and 21), the training station subscribes to data published by the rules engine computer system and receives data published thereby over the network, said published data causing the training station to take action in training the student (as per claims 10 and 23), a learning management computer connected with the network supports a 
However, Hatcherson discloses that the use of a publish/subscribe method for communicating data in a simulation system was well known to those of ordinary skill in the art. Hatcherson Par. 73 describes an arrangement where subsystems publish data blocks to an "event center" where other subsystems subscribe to be notified of events of interest. See also Par's. 87, 106, 108 and 145). Hatcherson does not explicitly disclose the data packets (blocks) have a data field defining a topic name, however since Hatcherson discloses that the data blocks are related to "events", it would have been obvious to include a topic name associated with the event, so that the subscribing entity is able to associate the data block with the event. Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Dargue by utilizing a communication method of publishing and subscribing to data packets with data fields defining a topic name in Dargue's simulation system, as suggested by Hatcherson, to obtain predictable results such as enhancing extensibility of the system.

using a simulation station to train more than one student, and storing data relating to each student at the station were old and well known and expected in the art at the time the invention was made. Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Dargue's simulators by ensuring they are configurable for use with multiple students as claimed, in order to make the simulators available to multiple students at different times.

9.	Claims 2, 3, 7, 9, 15, 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) Hatcherson et al. (US 2010/0217573 A1), and further in view of Beitel et al. (US 2007/0122778 A1).
Regarding claims 2, 3, 7, 9, 15, 16 and 22, Dargue further discloses some of the learning objects each comprise respective training output data configured so as to provide a respective training output video displayed to the student at the training station on a display device or training output audio played to the student at the simulation station by a sound output device (Par. 61) (as per claim 2), the data storage also stores objective data defining respective acceptable inputs that are to be made by the student at the training station during training; wherein the training data includes performance data of the student; and wherein the computer 

However, Beitel discloses a similar simulation system that analyzes performance results for a scenario to create a gap analysis for knowledge, skills and ability (knowledge, demonstration, and practice - see Par. 102), and prescribing a remedial learning object composed of a sequentially prioritized collection of tracks designed to address all of the performance gaps of the student (Par. 107), and further discloses prerequisite and advanced learning objects to a the combination of Dargue and Hatcherson by including a learning object that addresses gaps in knowledge, skill and ability in sequential priority, in order to isolate and more quickly address the student's particular sources of error, and including the prerequisite modules and question and answer media, in order to provide a more comprehensive assessment of the student’s skills and abilities with respect to the system being simulated.

10.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Hatcherson et al. (US 2010/0217573 A1) and Beitel et al. (US 2007/0122778 A1), and further in view of Arington et al. (US 2004/0161731 A1).
Regarding claim 4, the combination of Dargue, Hatcherson and Beitel does not explicitly disclose the training output data includes audio and video that is output through a display device and an audio sound system of the training station, and wherein the video includes a display of a human avatar and the audio includes a speaking voice of the avatar; and wherein the training station further comprises a haptic output device. However, Arington discloses that the use of a human avatar in a simulation system to provide audio and video advice to a student was well known to those of ordinary skill in the art at the time of the invention (Nurse Mentor Module 246 provides an animated mentor, a virtual person who appears and tells the nurse what he or she is about to do - see Par. 36), and also discloses the use of a haptic output device (Par. 41). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Dargue, Hatcherson and Beitel by including a human avatar and haptic output device, as taught by Arington, in order to guide and maintain the focus of the student.

11.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Hatcherson et al. (US 2010/0217573 A1) and Beitel et al. (US 2007/0122778 A1), and further in view of Cornellier et al. (US Patent No. 4,683,891).
Regarding claim 6, the combination of Dargue, Hatcherson and Beitel does not explicitly disclose the student state data includes biometric data derived from monitoring the student with one or more input devices, and wherein the rules include one or more rules that initiate actions responsive to a data condition wherein the biometric data indicates circumstances for a break, circumstances indicating that the student is not being presented with adequately difficult objectives, or circumstances that the student is being presented with objectives that are too difficult, and said actions include starting a learning object offering the student a break, or starting learning objects that increase or reduce the difficulty of the training; and wherein the biometric data is provided by an eye tracker, a microphone, a respiration sensor, sensors capable of detecting posture of the student, or one or more brain sensors. 
However, Cornellier discloses a system for monitoring stress during a simulation that includes detecting, using biometric data, that the student is being presented with objectives too easy or difficult for the student, and altering the learning objects accordingly (column 5, line 3 – column 6, line 34), wherein biometric data is provided by a respiration sensor (column 4, line 46). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Dargue, Hatcherson and Beitel by altering the difficulty of the training based on biometric data of the student, as taught by Cornellier, in order to help train the student how to manage physiological stress during certain situations.

s 12 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Hatcherson et al. (US 2010/0217573 A1), and further in view of Luca (US 2014/0188574 A1).
Regarding claims 12 and 25, the combination of Dargue and Hatcherson does not explicitly disclose a computer with computer accessible data storage supporting a graph database is connected with the network, said graph database storing data according to a data model wherein the graph database has nodes and relationships that are created from predetermined template structures that constrain the relationships or properties that can be given to nodes being created or modified by a user using a computerized graph database editor system. However, Luca discloses the use of a graph database (such as a NoSQL database – Par’s. 88, 99) in an educational management system, the database storing data according to a data model with nodes and relationships created from predetermined templates (Par’s. 93, 94). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Dargue and Hatcherson by including the graph database of Luca, to obtain predictable results of simplifying the task of adding new information and data to the system.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715